Citation Nr: 0709550	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than September 24, 
1996, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

A June 1997 rating decision established service connection 
for PTSD and assigned a 100 percent rating effective 
September 24, 1996.  The veteran submitted a letter of 
disagreement (NOD), expressing his desire for an earlier 
effective date, which was received in May 1998.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, issued a statement of the case (SOC) in 
July 1999; however, no VA Form 9, Substantive Appeal, or 
other correspondence containing the necessary information was 
received within 60 days and the RO closed that appeal. 

This appeal arises to the Board of Veterans' Appeals (Board) 
from August 2000 and later RO rating decisions that denied an 
effective date earlier than September 24, 1996, for a 100 
percent rating for PTSD.  

In a rating decision issued in November 2004, the RO denied 
an earlier effective date for grant of special monthly 
compensation based on aid and attendance.  The veteran 
submitted an NOD and the RO issued an SOC in May 2005; 
however, the veteran's substantive appeal addresses only an 
earlier effective date for the PTSD rating.  Therefore, the 
Board lacks jurisdiction to address an earlier effective date 
for special monthly compensation.  

In June 2006, the Board received evidence directly from the 
veteran that had not been considered by the RO.  The veteran 
has waived his right to initial RO consideration of this 
evidence.  Thus, a remand is not necessary.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In June 2006, the veteran and his spouse testified at a 
Central Office (CO) hearing before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.  At that hearing, the veteran withdrew his 
appeal with regard to the issue of clear and unmistakable 
error (CUE) in an RO rating decision that denied a claim for 
service connection for PTSD; thus, this issue is no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  In a final July 1984 rating decision, service connection 
for PTSD was denied. 

2.  In a final December 1994 decision, service connection for 
PTSD was again denied.

3.  On September 24, 1996, the RO received a new claim for 
service connection for PTSD, which resulted in a grant of a 
100 percent rating effective from September 24, 1996. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 24, 
1996, for a 100 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.151, 3.155, 3.159, 3.400 (b) (2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided a notice 
letter in March 2006, which informed the veteran of the type 
of evidence that might support an earlier effective date for 
grant of service connection benefits.  VA has met its duty to 
assist in obtaining any relevant evidence available to 
substantiate the claim. VA sent its first notice letter 
subsequent to the initial adverse decision, which would 
normally require a remand.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the effective date issue has been 
decided in accordance with the rule for assignment of 
effective dates, which have been supplied to the veteran and 
extensively argued.  Thus, no unfair prejudice to the veteran 
will result from the Board's denial of an earlier effective 
date at this time. 

Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006). 

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose, 
if the claim is received more than one year after the 
veteran's discharge from service.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Disability Compensation: Day following separation from active 
service or date entitlement arose, if claim is received 
within 1 year after separation from active service; 
otherwise, date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (b) (2).  

Under 38 C.F.R. § 3.157, the date of a treatment report may 
suffice as an earlier effective date in certain 
circumstances.  The provision applies only where a formal 
claim for compensation has been allowed, or disallowed for 
the reason that the disability is not compensable in degree.  
38 C.F.R. § 3.157 (b).  In this case, no formal claim for 
compensation had been allowed prior to the current effective 
date of September 24, 1996.  Formal claims for compensation 
had been earlier disallowed, but not because the disability 
was not compensable.  Thus, the exception to the effective 
date provisions set forth at § 3.157 is not available.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices and VA as to conclusions based on evidence 
on file at the time VA issues written notification in 
accordance with 38 U.S.C.A. § 5104.  38 C.F.R. § 3.104(a) 
(2006).

VA regulation provides that "Previous determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended."  38 C.F.R. § 3.105(a) (2006).

The veteran separated from active service in August 1969.  He 
filed his first claim for service connection for PTSD in 
January 1984.  The claim was denied in a July 1984 RO rating 
decision and the veteran was notified of that decision and of 
his appeal rights in an August 1984 letter.  He did not 
appeal.  Rather, in December 1993, the veteran requested that 
the PTSD claim be reopened.  The RO denied service connection 
for PTSD in a December 1994 decision.  The veteran was 
notified of that decision and of his appeal rights in a 
December 1994 letter.  He did not appeal. 

On September 24, 1996, the RO received another request for 
service connection for PTSD from the veteran.  He submitted 
medical reports including a Social Security Administration 
(SSA) mental health report dated January 25, 1996, that notes 
past treatment for PTSD.  As noted in the introduction, in 
June 1997, the RO granted service connection and an effective 
date of September 24, 1996, for a 100 percent rating for 
PTSD.  

In June 1998, the veteran requested an earlier effective date 
based on earlier-dated evidence, such as a June 1995 VA 
hospitalization report, an October 1994 VA examination 
report, a claim submitted in January 1992, private medical 
reports dated in 1990 and 1991, and a VA letter of denial 
dated August 6,1984.  In July 2000, the veteran argued for an 
earlier effective date back to 1984. 

In May 2004, the veteran asserted that clear and unmistakable 
error (CUE) was found in an RO rating decision dated December 
27, 1994, that denied service connection for PTSD.  As 
previously indicated, during the aforementioned hearing on 
appeal before the undersigned Veterans Law Judge in June 
2006, the veteran withdrew the CUE claim.  

The veteran and D.M., testified before the undersigned 
Veterans Law Judge in June 2006 that PTSD diagnoses were made 
in the 1980s, which should justify an earlier effective date 
for PTSD.  At the hearing, the veteran submitted additional 
medical records.  None of this or other evidence submitted at 
any time tends to show that there is an unadjudicated claim 
for service connection for PTSD dated earlier than September 
24, 1996.  Nor does any of the evidence of record tend to 
show that a prior decision on the matter is not final, nor 
does any claim of CUE in a prior final decision on the matter 
remain pending.

The evidence and argument presented for an earlier effective 
date for the current PTSD rating is not the sort of evidence 
needed in order to prevail on the claim.  Evidence that PTSD 
existed many years prior to September 24, 1996, cannot form 
the basis of an earlier effective date because a final rating 
decision issued in December 1994 precludes such a date, 
absent a showing of CUE.  38 C.F.R. §§ 3.104, 3.105(a).  
Thus, any evidence tending to show that any previous RO 
rating decision on the matter was not final and binding would 
be highly relevant to granting an earlier effective date.  

Because the current claim was not received within a year of 
separation from active service and because no showing of no 
finality in a prior decision is shown, the date of receipt of 
claim or date entitlement arose, whichever is later, must 
apply.  The date that the RO received the veteran's most 
recent request for service connection for PTSD is the correct 
effective date for an initial 100 percent rating for PTSD.  
We are not concerned with the date entitlement arose, because 
even if that date is earlier than September 24, 1996, the 
effective date must be the later of the two dates.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an effective date earlier than 
September 24, 1996, for grant of a 100 percent rating for 
PTSD is therefore denied.  


ORDER

An effective date earlier than September 24, 1996, for grant 
of a 100 percent rating for PTSD is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


